Citation Nr: 0907353	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for cold 
injury to the feet.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  Entitlement to an increased (compensable) rating for 
sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran had active service from September 1989 to 
February 1990, and from July 1992 to May 1995.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, on behalf of 
the Cleveland, Ohio RO, and a January 2006 rating decision of 
the Cleveland, Ohio RO.  

The July 2004 rating decision, in pertinent part, denied 
entitlement to a compensable rating for sinusitis.  The 
January 2006 rating decision denied service connection for 
bilateral knee disability, cold injury to the feet, and a 
psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in January 2009, the Veteran 
requested a hearing before a Veterans Law Judge of the Board 
of Veterans' Appeals at the local RO.  Such hearing must be 
afforded prior to appellate consideration of the issues on 
appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-
conference hearing at the local RO 
before a Veterans Law Judge of the 
Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




